 Fill in this information to identify your case and this filing:

  Debtor 1                          John                                                    Fender
                                   First Name                   Middle Name                Last Name

  Debtor 2
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                                 District of Arizona
                                                                                                                                                                                   ❑   Check if this is an
  Case number                            0:19-bk-09216-DPC                                                                                                                             amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                        12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ❑ No. Go to Part 2.
      ✔ Yes. Where is the property?
      ❑
      1.1     614-616 Conti Street                                            What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
              description                                                    ❑ Single-family home                                                          amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building                                               Creditors Who Have Claims Secured by Property.
                                                                             ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
               New Orleans, LA 70118                                         ❑ Land                                                                                $1,775,000.00                    $887,500.00
              City                               State        ZIP Code       ✔ Investment property
                                                                             ❑
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
              Orleans
              County
                                                                             ❑ Other                                                                     estate), if known.
                                                                              Who has an interest in the property? Check one.
                                                                                                                                                           Fee Simple
                                                                             ❑ Debtor 1 only
                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                             ✔ At least one of the debtors and another
                                                                             ❑
                                                                                                                                                              (see instructions)




    If you own or have more than one, list here:

      1.2     3650 River View Terrace                                         What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
              description
                                                                             ✔ Single-family home
                                                                             ❑                                                                             amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building                                               Creditors Who Have Claims Secured by Property.
                                                                             ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
               Needles, CA 92363                                             ❑ Land                                                                                  $600,000.00                           $0.00
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
                                                                             ❑ Other                                                                     estate), if known.
              County
                                                                              Who has an interest in the property? Check one.
                                                                                                                                                           Fee Simple
                                                                             ❑ Debtor 1 only
                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                             ✔ At least one of the debtors and another
                                                                             ❑
                                                                                                                                                              (see instructions)

                                                                             Other information you wish to add about this item, such as local
                                                                             property identification number:
                                                                             Debtor is on title to this property, but has no interest in the property.
 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜            $887,500.00

Official Form 106A/B                                                                      Schedule A/B: Property
                     Case 0:19-bk-09216-DPC                                      Doc 14 Filed  08/02/19 Entered 08/02/19 10:58:14                                                              Descpage 1
                                                                                 Main Document        Page 1 of 28
 Debtor 1               John                                             Fender                                        Case number (if known) 0:19-bk-09216-DPC
                        First Name               Middle Name              Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
       ❑ No
       ✔ Yes
       ❑
       3.1 Make:                          Chevrolet            Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put the
                                          Silverado
                                                               ✔ Debtor 1 only
                                                               ❑                                                   amount of any secured claims on Schedule D:
            Model:
                                                               ❑ Debtor 2 only                                     Creditors Who Have Claims Secured by Property.
                                          2007                 ❑ Debtor 1 and Debtor 2 only                       Current value of the       Current value of the
                                                               ❑ At least one of the debtors and another
            Year:
                                          300000                                                                  entire property?           portion you own?
            Approximate mileage:                                                                                               $15,000.00                $15,000.00
            Other information:                                 ❑Check if this is community property (see
                                                                  instructions)




      If you own or have more than one, list here:

       3.2 Make:                          Ford                 Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put the
                                          F250
                                                               ✔ Debtor 1 only
                                                               ❑                                                   amount of any secured claims on Schedule D:
            Model:
                                                               ❑ Debtor 2 only                                     Creditors Who Have Claims Secured by Property.
                                          2002                 ❑ Debtor 1 and Debtor 2 only                       Current value of the       Current value of the
                                                               ❑ At least one of the debtors and another
            Year:
                                          150000                                                                  entire property?           portion you own?
            Approximate mileage:                                                                                                $7,500.00                 $7,500.00
            Other information:                                 ❑Check if this is community property (see
                                                                  instructions)




       3.3 Make:                          Chevrolet            Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put the
                                          Silverado
                                                               ✔ Debtor 1 only
                                                               ❑                                                   amount of any secured claims on Schedule D:
            Model:
                                                               ❑ Debtor 2 only                                     Creditors Who Have Claims Secured by Property.
                                          2006                 ❑ Debtor 1 and Debtor 2 only                       Current value of the       Current value of the
                                                               ❑ At least one of the debtors and another
            Year:
                                          110000                                                                  entire property?           portion you own?
            Approximate mileage:                                                                                                $6,500.00                 $6,500.00
            Other information:                                 ❑Check if this is community property (see
                                                                  instructions)




 4.     Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
        Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
         ✔ No
         ❑
         ❑ Yes



Official Form 106A/B                                                       Schedule A/B: Property
                 Case 0:19-bk-09216-DPC                           Doc 14 Filed  08/02/19 Entered 08/02/19 10:58:14                                 Descpage 2
                                                                  Main Document        Page 2 of 28
 Debtor 1                   John                                                           Fender                                                             Case number (if known) 0:19-bk-09216-DPC
                            First Name                    Middle Name                       Last Name



 5.    Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
       you have attached for Part 2. Write that number here.........................................................................................................              ➜            $29,000.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                 Current value of the
                                                                                                                                                                                    portion you own?
                                                                                                                                                                                    Do not deduct secured
                                                                                                                                                                                    claims or exemptions.

 6.    Household goods and furnishings
       Examples:       Major appliances, furniture, linens, china, kitchenware

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                Used household goods and furnishings
                                                                                                                                                                                                 $7,500.00


 7. Electronics
       Examples:       Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                       electronic devices including cell phones, cameras, media players, games
       ✔ No
       ❑
       ❑ Yes. Describe........

 8.    Collectibles of value
       Examples:       Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                       stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
       ✔ No
       ❑
       ❑ Yes. Describe........

 9. Equipment for sports and hobbies
       Examples:       Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                       carpentry tools; musical instruments
       ✔ No
       ❑
       ❑ Yes. Describe........

 10.    Firearms
        Examples:        Pistols, rifles, shotguns, ammunition, and related equipment
        ✔ No
        ❑
        ❑ Yes. Describe........

 11.    Clothes
        Examples:        Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑
                                               Wearing apparel                                                                                                                                     $150.00




Official Form 106A/B                                                                      Schedule A/B: Property
                   Case 0:19-bk-09216-DPC                                        Doc 14 Filed  08/02/19 Entered 08/02/19 10:58:14                                                        Descpage 3
                                                                                 Main Document        Page 3 of 28
 Debtor 1                     John                                                                      Fender                                                                     Case number (if known) 0:19-bk-09216-DPC
                              First Name                         Middle Name                            Last Name



 12.   Jewelry
       Examples:           Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
       ✔ No
       ❑
       ❑ Yes. Describe........


 13.   Non-farm animals
       Examples:           Dogs, cats, birds, horses
       ✔ No
       ❑
       ❑ Yes. Describe........

 14.   Any other personal and household items you did not already list, including any health aids you did not list

       ✔ No
       ❑
       ❑ Yes. Describe........

 15.   Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here........................................................................................................................................➜                                   $7,650.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                            Current value of the
                                                                                                                                                                                                         portion you own?
                                                                                                                                                                                                         Do not deduct secured
                                                                                                                                                                                                         claims or exemptions.


 16.   Cash
       Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
       ✔ No
       ❑
       ❑ Yes........................................................................................................................................................   Cash..............


 17.   Deposits of money
       Examples:           Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                           similar institutions. If you have multiple accounts with the same institution, list each.
       ✔ No
       ❑
       ❑ Yes..................
                                                       Institution name:



 17.1. Checking account:


 17.2. Checking account:


 17.3. Savings account:


 17.4. Savings account:




Official Form 106A/B                                                                                 Schedule A/B: Property
                    Case 0:19-bk-09216-DPC                                                  Doc 14 Filed  08/02/19 Entered 08/02/19 10:58:14                                                                  Descpage 4
                                                                                            Main Document        Page 4 of 28
 Debtor 1                 John                                          Fender                                             Case number (if known) 0:19-bk-09216-DPC
                          First Name            Middle Name              Last Name



 17.5. Certificates of deposit:


 17.6. Other financial account:


 17.7. Other financial account:


 17.8. Other financial account:


 17.9. Other financial account:


 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ❑ No
       ✔ Yes. Give specific
       ❑
            information about
            them...................

 Name of entity:                                                                          % of ownership:


 All Contractors Network, Inc.                                                            25                %                    $687,500.00


 JL Contractors, Inc.                                                                     24                %                     $61,250.00


 Needles Holding, LLC                                                                     25                %                      unknown


 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
       ✔ No
       ❑
       ❑ Yes. List each account
            separately.
 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others
       ✔ No
       ❑
       ❑ Yes.....................



Official Form 106A/B                                                      Schedule A/B: Property
                 Case 0:19-bk-09216-DPC                          Doc 14 Filed  08/02/19 Entered 08/02/19 10:58:14                                     Descpage 5
                                                                 Main Document        Page 5 of 28
 Debtor 1                 John                                         Fender                                           Case number (if known) 0:19-bk-09216-DPC
                          First Name            Middle Name             Last Name



 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
 Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):

 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:       Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:       Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                       professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                                 Current value of the
                                                                                                                                               portion you own?
                                                                                                                                               Do not deduct secured
                                                                                                                                               claims or exemptions.


 28.   Tax refunds owed to you

       ✔ No
       ❑
       ❑ Yes.      Give specific information about                                                                        Federal:
                   them, including whether you
                   already filed the returns and the                                                                      State:
                   tax years.......................
                                                                                                                          Local:



 29.   Family support
       Examples:       Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement




Official Form 106A/B                                                     Schedule A/B: Property
                 Case 0:19-bk-09216-DPC                         Doc 14 Filed  08/02/19 Entered 08/02/19 10:58:14                                    Descpage 6
                                                                Main Document        Page 6 of 28
 Debtor 1              John                                             Fender                                               Case number (if known) 0:19-bk-09216-DPC
                       First Name               Middle Name              Last Name



       ✔ No
       ❑
       ❑ Yes.    Give specific information..........
                                                                                                                                Alimony:

                                                                                                                                  Maintenance:

                                                                                                                                Support:

                                                                                                                                  Divorce settlement:

                                                                                                                                Property settlement:


 30.   Other amounts someone owes you
       Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                     Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 31.   Interests in insurance policies
       Examples:     Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔ No
       ❑
       ❑ Yes.    Name the insurance company
                                                           Company name:                                           Beneficiary:                         Surrender or refund value:
                 of each policy and list its value....

 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:     Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.    Describe each claim................




 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.    Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




Official Form 106A/B                                                     Schedule A/B: Property
                Case 0:19-bk-09216-DPC                          Doc 14 Filed  08/02/19 Entered 08/02/19 10:58:14                                               Descpage 7
                                                                Main Document        Page 7 of 28
 Debtor 1                  John                                                              Fender                                                               Case number (if known) 0:19-bk-09216-DPC
                           First Name                      Middle Name                       Last Name



 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                       $748,750.00



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ✔No. Go to Part 6.
       ❑
       ❑Yes. Go to line 38.
                                                                                                                                                                                         Current value of the
                                                                                                                                                                                         portion you own?
                                                                                                                                                                                         Do not deduct secured
                                                                                                                                                                                         claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ✔ No
       ❑
       ❑ Yes. Describe........

 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........
 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........

 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                              $0.00



Official Form 106A/B                                                                       Schedule A/B: Property
                  Case 0:19-bk-09216-DPC                                          Doc 14 Filed  08/02/19 Entered 08/02/19 10:58:14                                                           Descpage 8
                                                                                  Main Document        Page 8 of 28
 Debtor 1                  John                                                              Fender                                                               Case number (if known) 0:19-bk-09216-DPC
                           First Name                      Middle Name                       Last Name




 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                                         Current value of the
                                                                                                                                                                                         portion you own?
                                                                                                                                                                                         Do not deduct secured
                                                                                                                                                                                         claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................


 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                            $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:         Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




Official Form 106A/B                                                                       Schedule A/B: Property
                  Case 0:19-bk-09216-DPC                                          Doc 14 Filed  08/02/19 Entered 08/02/19 10:58:14                                                           Descpage 9
                                                                                  Main Document        Page 9 of 28
 Debtor 1                   John                                                                 Fender                                                                  Case number (if known) 0:19-bk-09216-DPC
                            First Name                       Middle Name                          Last Name




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                                   $0.00



 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                      $887,500.00


 56.   Part 2: Total vehicles, line 5                                                                                        $29,000.00


 57.   Part 3: Total personal and household items, line 15                                                                     $7,650.00


 58.   Part 4: Total financial assets, line 36                                                                             $748,750.00


 59.   Part 5: Total business-related property, line 45                                                                              $0.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                                     $0.00


 61.   Part 7: Total other property not listed, line 54                                                +                             $0.00


 62.   Total personal property. Add lines 56 through 61..............                                                      $785,400.00              Copy personal property total➜         +           $785,400.00




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                                   $1,672,900.00




Official Form 106A/B                                                                          Schedule A/B: Property                                                                                   page 10
                   Case 0:19-bk-09216-DPC                                            Doc 14 Filed  08/02/19 Entered 08/02/19 10:58:14                                                               Desc
                                                                                     Main Document       Page 10 of 28
 Fill in this information to identify your case:

  Debtor 1                    John                                     Fender
                              First Name           Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)         First Name           Middle Name         Last Name

  United States Bankruptcy Court for the:                             District of Arizona

  Case number                     0:19-bk-09216-DPC                                                                                    ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                         04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ✔ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ❑
      ❑ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on               Current value of the        Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from         Check only one box for each exemption.
                                                             Schedule A/B

                                                                                         ✔
 Brief description:
 2007 Chevrolet Silverado                                                  $15,000.00
                                                                                         ❑                 $6,000.00              Ariz. Rev. Stat. § 33-1125(8)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:          3.1


                                                                                         ✔
 Brief description:
  Used household goods and furnishings                                      $7,500.00
                                                                                         ❑                 $6,000.00              Ariz. Rev. Stat. § 33-1123
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:           6


 3.   Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes




Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                                     page 1 of 2



                Case 0:19-bk-09216-DPC                        Doc 14 Filed 08/02/19 Entered 08/02/19 10:58:14                                        Desc
                                                              Main Document    Page 11 of 28
 Debtor 1             John                                      Fender                                          Case number (if known) 0:19-bk-09216-DPC
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the     Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from      Check only one box for each exemption.
                                                        Schedule A/B

                                                                                 ✔
 Brief description:
 Wearing apparel                                                       $150.00
                                                                                 ❑                 $500.00                  Ariz. Rev. Stat. § 33-1125(1)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        11




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                      page 2 of 2

               Case 0:19-bk-09216-DPC                    Doc 14 Filed 08/02/19 Entered 08/02/19 10:58:14                                       Desc
                                                         Main Document    Page 12 of 28
 Fill in this information to identify your case:

  Debtor 1                       John                                      Fender
                                 First Name          Middle Name          Last Name

  Debtor 2
  (Spouse, if filing)            First Name          Middle Name          Last Name

  United States Bankruptcy Court for the:                                District of Arizona

  Case number                        0:19-bk-09216-DPC                                                                                              ❑    Check if this is an
  (if known)                                                                                                                                             amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ❑No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for        Column A               Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much       Amount of claim        Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                            Do not deduct the      that supports         portion
                                                                                                                        value of collateral.   this claim            If any
 2.1 Ocwen Loan Servicing                                Describe the property that secures the claim:                         $220,000.00           $600,000.00                 $0.00
        Creditor's Name
                                                          3650 River View Terrace Needles, CA 92363
         1661 Worthington Rd 100
        Number          Street
         West Palm Beach, FL 33409                       As of the date you file, the claim is: Check all that apply.
        City                        State     ZIP Code   ❑Contingent
        Who owes the debt? Check one.                    ❑Unliquidated
        ✔ Debtor 1 only
        ❑                                                ❑Disputed
        ❑Debtor 2 only                                   Nature of lien. Check all that apply.
        ❑Debtor 1 and Debtor 2 only                      ✔An agreement you made (such as mortgage or
                                                         ❑
        ❑At least one of the debtors and another             secured car loan)
        ❑Check if this claim relates to a                ❑Statutory lien (such as tax lien, mechanic's lien)
           community debt
                                                         ❑Judgment lien from a lawsuit
        Date debt was incurred                           ❑Other (including a right to offset)
                                                         Last 4 digits of account number

         Add the dollar value of your entries in Column A on this page. Write that number here:                                       $220,000.00




               Case
Official Form 106D          0:19-bk-09216-DPCSchedule
                                                 DocD:14    Filed
                                                      Creditors Who 08/02/19       Entered
                                                                    Have Claims Secured        08/02/19 10:58:14
                                                                                        by Property                                                              Descpage 1 of 2
                                                Main Document            Page 13 of 28
Debtor 1               John                                         Fender                                                Case number (if known) 0:19-bk-09216-DPC
                       First Name         Middle Name               Last Name


                                                                                                                  Column A               Column B              Column C
              Additional Page
                                                                                                                  Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                  Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                 value of collateral.   this claim            If any



 2.2 The Law Office of Steven A Watts, LLC         Describe the property that secures the claim:                         $533,404.69          $1,775,000.00                $0.00
     Creditor's Name
                                                    614-616 Conti Street New Orleans, LA 70118
     Stephen J. Broussard, Esq.
     433 Metarie Rd 600
     Number        Street
                                                   As of the date you file, the claim is: Check all that apply.

     Metairie, LA 70005                            ❑Contingent
     City                      State   ZIP Code    ❑Unliquidated
     Who owes the debt? Check one.                 ✔ Disputed
                                                   ❑
     ✔ Debtor 1 only
     ❑                                             Nature of lien. Check all that apply.
     ❑Debtor 2 only                                ✔An agreement you made (such as mortgage or
                                                   ❑
     ❑Debtor 1 and Debtor 2 only                      secured car loan)
     ❑At least one of the debtors and another      ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a             ❑Judgment lien from a lawsuit
        community debt
                                                   ❑Other (including a right to offset)
     Date debt was incurred
                                                   Last 4 digits of account number




     Add the dollar value of your entries in Column A on this page. Write that number here:                                     $533,404.69
     If this is the last page of your form, add the dollar value totals from all pages. Write that number                       $753,404.69
     here:




               Case
Official Form 106D       0:19-bk-09216-DPC          Doc
                                    Additional Page of     14 D:Filed
                                                       Schedule        08/02/19
                                                                Creditors              Entered
                                                                          Who Have Claims         08/02/19
                                                                                          Secured by Property 10:58:14                                     Desc
                                                                                                                                                             page 2 of 2
                                                   Main Document            Page 14 of 28
 Fill in this information to identify your case:

  Debtor 1                   John                                      Fender
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                            District of Arizona

  Case number                      0:19-bk-09216-DPC                                                                                        ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                          12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ❑ No. Go to Part 2.
     ✔ Yes.
     ❑
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total       Priority          Nonpriority
                                                                                                                                  claim       amount            amount

2.1      Bradley, Cherryl                                                                                                         $180,000.00     $180,000.00              $0.00
                                                                    Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
         305 North Drive
        Number           Street
                                                                    As of the date you file, the claim is: Check all that
                                                                    apply.
         Mattituck, NY 11952
                                                                    ❑ Contingent
                                                                    ❑ Unliquidated
        City                               State   ZIP Code
        Who incurred the debt? Check one.
        ✔ Debtor 1 only                                             ❑ Disputed
        ❑
        ❑ Debtor 2 only                                             Type of PRIORITY unsecured claim:
                                                                    ✔ Domestic support obligations
        ❑ Debtor 1 and Debtor 2 only                                ❑
        ❑ At least one of the debtors and another                   ❑ Taxes and certain other debts you owe the
        ❑ Check if this claim is for a community debt
                                                                        government
                                                                    ❑ Claims for death or personal injury while you were
        Is the claim subject to offset?                                 intoxicated
        ✔ No
        ❑                                                           ❑ Other. Specify
        ❑ Yes
2.2      New Orleans Parrish Assessor's Office                                                                                     $11,205.00      $11,205.00              $0.00
                                                                    Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
         East Bank Office
         New Orleans City Hall                                      As of the date you file, the claim is: Check all that
                                                                    apply.
         1300 Perdido St Room 4E01                                  ❑ Contingent
        Number           Street
                                                                    ❑ Unliquidated
         New Orleans, LA 70112
        City                               State   ZIP Code
                                                                    ❑ Disputed
                                                                    Type of PRIORITY unsecured claim:
                                                                    ❑ Domestic support obligations
        Who incurred the debt? Check one.
        ✔ Debtor 1 only
        ❑                                                           ✔ Taxes and certain other debts you owe the
                                                                    ❑
        ❑ Debtor 2 only                                                 government
        ❑ Debtor 1 and Debtor 2 only                                ❑ Claims for death or personal injury while you were
        ❑ At least one of the debtors and another                       intoxicated
        ❑ Check if this claim is for a community debt               ❑ Other. Specify
         Is the claim subject to offset?
         ❑✔ No
Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                        page 1 of 3
                Case 0:19-bk-09216-DPC                        Doc  14 Filed 08/02/19 Entered 08/02/19 10:58:14                                            Desc
                                                              Main Document              Page 15 of 28
 Debtor 1              John                                             Fender                                             Case number (if known) 0:19-bk-09216-DPC
                       First Name              Middle Name              Last Name

 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑     Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.1     US Department of Education                                                                                                                                  $114,040.86
                                                                                  Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?
        PO Box 16448
        Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Saint Paul, MN 55116                                                      ❑ Contingent
        City                              State     ZIP Code                      ❑ Unliquidated
        Who incurred the debt? Check one.                                         ❑ Disputed
        ✔
        ❑ Debtor 1 only                                                           Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                           ✔ Student loans
                                                                                  ❑
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Obligations arising out of a separation agreement or
        ❑ At least one of the debtors and another                                     divorce that you did not report as priority claims
        ❑ Check if this claim is for a community debt                             ❑ Debts to pension or profit-sharing plans, and other
                                                                                      similar debts
        Is the claim subject to offset?                                           ❑ Other. Specify
        ✔ No
        ❑
        ❑ Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                           page 2 of 3
                   Case 0:19-bk-09216-DPC                      Doc  14 Filed 08/02/19 Entered 08/02/19 10:58:14                                              Desc
                                                               Main Document              Page 16 of 28
 Debtor 1              John                                        Fender                                      Case number (if known) 0:19-bk-09216-DPC
                       First Name           Middle Name             Last Name

 Part 4: Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
     type of unsecured claim.




                                                                                            Total claim


                   6a. Domestic support obligations                              6a.                         $180,000.00
 Total claims
 from Part 1       6b. Taxes and certain other debts you owe the                 6b.                          $11,205.00
                       government

                   6c. Claims for death or personal injury while you             6c.                               $0.00
                       were intoxicated

                   6d. Other. Add all other priority unsecured claims.           6d.   +                           $0.00
                       Write that amount here.

                   6e. Total. Add lines 6a through 6d.                           6e.                          $191,205.00




                                                                                            Total claim


                   6f. Student loans                                             6f.                         $114,040.86
 Total claims
 from Part 2       6g. Obligations arising out of a separation                   6g.                               $0.00
                       agreement or divorce that you did not report as
                       priority claims

                   6h. Debts to pension or profit-sharing plans, and             6h.                               $0.00
                       other similar debts

                   6i. Other. Add all other nonpriority unsecured claims.        6i.    +                          $0.00
                       Write that amount here.

                   6j. Total. Add lines 6f through 6i.                           6j.                          $114,040.86




                Case 0:19-bk-09216-DPC
Official Form 106E/F
                                                           Doc  14 Filed 08/02/19 Entered 08/02/19 10:58:14
                                                           Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                              Desc     page 3 of 3
                                                           Main Document              Page 17 of 28
 Fill in this information to identify your case:

     Debtor 1                   John                                    Fender
                                First Name           Middle Name        Last Name

     Debtor 2
     (Spouse, if filing)        First Name           Middle Name        Last Name

     United States Bankruptcy Court for the:                           District of Arizona

     Case number                    0:19-bk-09216-DPC                                                                                        ❑    Check if this is an
     (if known)                                                                                                                                   amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

 1.     Do you have any executory contracts or unexpired leases?
        ✔No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        ❑
        ❑Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
       vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



       Person or company with whom you have the contract or lease                               State what the contract or lease is for

2.1

        Name

        Number         Street

        City                                 State   ZIP Code

2.2

        Name

        Number         Street

        City                                 State   ZIP Code

2.3

        Name

        Number         Street

        City                                 State   ZIP Code

2.4

        Name

        Number         Street

        City                                 State   ZIP Code




               Case
Official Form 106G          0:19-bk-09216-DPC                    Doc 14
                                                                Schedule       FiledContracts
                                                                         G: Executory 08/02/19      Entered
                                                                                              and Unexpired     08/02/19
                                                                                                            Leases                        10:58:14        Desc          page 1 of 1
                                                                Main Document                  Page 18 of 28
 Fill in this information to identify your case:

  Debtor 1                        John                                    Fender
                                 First Name              Middle Name     Last Name

  Debtor 2
  (Spouse, if filing)            First Name              Middle Name     Last Name

  United States Bankruptcy Court for the:                                District of Arizona

  Case number                           0:19-bk-09216-DPC                                                                                 ❑     Check if this is an
  (if known)                                                                                                                                    amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ✔ No
      ❑
      ❑Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
    Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      ❑No. Go to line 3.
      ✔Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
      ❑
        ✔ No
        ❑
        ❑Yes. In which community state or territory did you live?                                     . Fill in the name and current address of that person.


               Name

               Number          Street

               City                                   State   ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
    codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
    Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                               Column 2: The creditor to whom you owe the debt
                                                                                                              Check all schedules that apply:
3.1                                                                                                           ❑Schedule D, line
      Name
                                                                                                              ❑Schedule E/F, line
      Number          Street                                                                                  ❑Schedule G, line
      City                                    State     ZIP Code




               Case
Official Form 106H             0:19-bk-09216-DPC                   Doc 14 Schedule
                                                                            FiledH:08/02/19      Entered 08/02/19 10:58:14
                                                                                    Your Codebtors                                                      Desc          page 1 of 1
                                                                   Main Document       Page 19 of 28
 Fill in this information to identify your case:

  Debtor 1                   John                                     Fender
                             First Name            Middle Name       Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name       Last Name                                                   Check if this is:

  United States Bankruptcy Court for the:                           District of Arizona                                          ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                     0:19-bk-09216-DPC                                                                                   chapter 13 income as of the following date:
  (if known)

                                                                                                                                      MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                               Debtor 1                                            Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status                     ✔ Not Employed
                                                                           ❑Employed ❑                                         ❑Employed ❑Not Employed
     attach a separate page with
     information about additional              Occupation
     employers.
                                               Employer's name
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address
     Occupation may include student                                         Number Street                                      Number Street
     or homemaker, if it applies.




                                                                            City                     State   Zip Code          City                    State      Zip Code

                                               How long employed there?


 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                         For Debtor 1       For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.             2.                 $0.00                        $0.00

 3. Estimate and list monthly overtime pay.                                                 3.   +             $0.00       +                $0.00


 4. Calculate gross income. Add line 2 + line 3.                                            4.                 $0.00                        $0.00




               Case
Official Form 106I        0:19-bk-09216-DPC                  Doc 14 Schedule
                                                                     Filed 08/02/19
                                                                             I: Your Income Entered 08/02/19 10:58:14                                    Desc              page
                                                             Main Document        Page 20 of 28
Debtor 1                   John                                                                Fender                              Case number (if known) 0:19-bk-09216-DPC
                            First Name                      Middle Name                         Last Name


                                                                                                                        For Debtor 1       For Debtor 2 or
                                                                                                                                           non-filing spouse
      Copy line 4 here....................................................................................➔   4.              $0.00                    $0.00
 5.   List all payroll deductions:
      5a. Tax, Medicare, and Social Security deductions                                                       5a.             $0.00                    $0.00
      5b. Mandatory contributions for retirement plans                                                        5b.             $0.00                    $0.00
      5c. Voluntary contributions for retirement plans                                                        5c.             $0.00                    $0.00
      5d. Required repayments of retirement fund loans                                                        5d.             $0.00                    $0.00
      5e. Insurance                                                                                           5e.             $0.00                    $0.00
      5f. Domestic support obligations                                                                        5f.             $0.00                    $0.00
      5g. Union dues                                                                                          5g.             $0.00                    $0.00

      5h. Other deductions. Specify:                                                                          5h.   +          $0.00       +           $0.00

 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                             6.              $0.00                    $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                     7.              $0.00                    $0.00
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
          profession, or farm
           Attach a statement for each property and business showing gross receipts,
           ordinary and necessary business expenses, and the total monthly net income.
                                                                                                              8a.          $2,083.00                   $0.00
      8b. Interest and dividends
                                                                                                              8b.             $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
           Include alimony, spousal support, child support, maintenance, divorce
           settlement, and property settlement.
                                                                                                              8c.             $0.00                    $0.00
      8d. Unemployment compensation
                                                                                                              8d.             $0.00                    $0.00
      8e. Social Security
                                                                                                              8e.             $0.00                    $0.00
      8f. Other government assistance that you regularly receive
           Include cash assistance and the value (if known) of any non-cash assistance
           that you receive, such as food stamps (benefits under the Supplemental
           Nutrition Assistance Program) or housing subsidies.
           Specify:
                                                                                                              8f.             $0.00                    $0.00
      8g. Pension or retirement income
                                                                                                              8g.             $0.00                    $0.00
      8h. Other monthly income. Specify:
                                                                                                              8h.   +          $0.00       +           $0.00


 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                   9.           $2,083.00                    $0.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                10.          $2,083.00   +                $0.00        =       $2,083.00

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                             11. +              $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                   12.          $2,083.00
                                                                                                                                                                     Combined
                                                                                                                                                                     monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ✔ No.
      ❑
      ❑Yes. Explain:

               Case
Official Form 106I              0:19-bk-09216-DPC                                  Doc 14 Schedule
                                                                                           Filed 08/02/19
                                                                                                   I: Your Income Entered 08/02/19 10:58:14                          Desc        page
                                                                                   Main Document        Page 21 of 28
Debtor 1           John                                         Fender                              Case number (if known) 0:19-bk-09216-DPC
                   First Name            Middle Name            Last Name


  8a. Attached Statement

                                                                    Business Income

  FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS (NOTE: ONLY INCLUDE information directly related to the business operation.)
  PART A - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:
      1    Gross Monthly Income:                                                                                                          $2,083.00
  PART B - ESTIMATED AVERAGE FUTURE MONTHLY EXPENSES:
      2    Payments to be Made Directly by Debtor to Secured Creditors for Pre-Petition Business
           Debts
           TOTAL PAYMENTS TO SECURED CREDITORS                                                                             $0.00

      3    Other Expenses
           TOTAL OTHER EXPENSES                                                                                            $0.00
                                                                                                                                               $0.00
      4    TOTAL MONTHLY EXPENSES(Add item 2 - 21)
  PART C - ESTIMATED AVERAGE NET MONTHLY INCOME:
      5    AVERAGE NET MONTHLY INCOME(Subtract item 23 from item 1)                                                                       $2,083.00




               Case
Official Form 106I    0:19-bk-09216-DPC                 Doc 14 Schedule
                                                                Filed 08/02/19
                                                                        I: Your Income Entered 08/02/19 10:58:14                   Desc        page 1
                                                        Main Document        Page 22 of 28
 Fill in this information to identify your case:

  Debtor 1                   John                                            Fender
                             First Name              Middle Name            Last Name                               Check if this is:
  Debtor 2                                                                                                          ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                               ❑A supplement showing postpetition
                                                                                                                        chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                                  District of Arizona

  Case number                     0:19-bk-09216-DPC                                                                     MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ✔No. Go to line 2.
     ❑
     ❑Yes. Does Debtor 2 live in a separate household?
            ❑No
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ✔ No
                                                   ❑
     Do not list Debtor 1 and
     Debtor 2.
                                                   ❑Yes. Fill out this information for    Dependent's relationship to
                                                                                          Debtor 1 or Debtor 2
                                                                                                                               Dependent's
                                                                                                                               age
                                                                                                                                                   Does dependent live
                                                                                                                                                   with you?
                                                      each dependent...............
     Do not state the dependents' names.
                                                                                                                                                    ❑No. ❑Yes.
                                                                                                                                                    ❑No. ❑Yes.
                                                                                                                                                    ❑No. ❑Yes.
                                                                                                                                                    ❑No. ❑Yes.
                                                                                                                                                    ❑No. ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                     Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                 4.                        $500.00


     If not included in line 4:
                                                                                                                                   4a.                         $0.00
     4a. Real estate taxes
                                                                                                                                   4b.                         $0.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                   4c.                         $0.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                   4d.                         $0.00
     4d. Homeowner's association or condominium dues




               Case
Official Form 106J        0:19-bk-09216-DPC                       Doc 14 Filed  08/02/19
                                                                           Schedule             Entered 08/02/19 10:58:14
                                                                                    J: Your Expenses                                                      Desc           page 1
                                                                  Main Document       Page 23 of 28
Debtor 1               John                                            Fender                                Case number (if known) 0:19-bk-09216-DPC
                       First Name             Middle Name               Last Name


                                                                                                                             Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                  5.

 6.    Utilities:
       6a. Electricity, heat, natural gas                                                                          6a.                       $125.00

       6b. Water, sewer, garbage collection                                                                        6b.                         $0.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.                         $0.00

       6d. Other. Specify:                                                                                         6d.                         $0.00

 7.    Food and housekeeping supplies                                                                              7.                        $250.00

 8.    Childcare and children’s education costs                                                                    8.                          $0.00

 9.    Clothing, laundry, and dry cleaning                                                                         9.                          $0.00

 10. Personal care products and services                                                                           10.                        $50.00

 11.   Medical and dental expenses                                                                                 11.                         $0.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                  12.                         $0.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.                         $0.00

 14. Charitable contributions and religious donations                                                              14.                         $0.00

 15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                   15a.                        $0.00
       15a. Life insurance
                                                                                                                   15b.                        $0.00
       15b. Health insurance
       15c. Vehicle insurance                                                                                      15c.                        $0.00

       15d. Other insurance. Specify:                                                                              15d.                        $0.00

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                                    16.                         $0.00

 17. Installment or lease payments:
                                                                                                                   17a.
       17a. Car payments for Vehicle 1
                                                                                                                   17b.
       17b. Car payments for Vehicle 2
                                                                                                                   17c.
       17c. Other. Specify:
                                                                                                                   17d.
       17d. Other. Specify:

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                        18.                         $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                                    19.                         $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                            20a.                        $0.00
       20b. Real estate taxes                                                                                      20b.                        $0.00
       20c. Property, homeowner’s, or renter’s insurance                                                           20c.                        $0.00
       20d. Maintenance, repair, and upkeep expenses                                                               20d.                        $0.00
       20e. Homeowner’s association or condominium dues                                                            20e.                        $0.00




               Case
Official Form 106J        0:19-bk-09216-DPC                    Doc 14 Filed  08/02/19
                                                                        Schedule             Entered 08/02/19 10:58:14
                                                                                 J: Your Expenses                                        Desc           page 2
                                                               Main Document       Page 24 of 28
Debtor 1               John                                         Fender                                  Case number (if known) 0:19-bk-09216-DPC
                       First Name           Middle Name              Last Name



 21. Other. Specify:                                                                                              21.     +                  $0.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                22a.                    $925.00

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.                       $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c.                    $925.00


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                           23a.                   $2,083.00

      23b. Copy your monthly expenses from line 22c above.                                                        23b.    –                $925.00

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                  23c.                   $1,158.00
           The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ✔ No.
      ❑            None
      ❑Yes.




               Case
Official Form 106J       0:19-bk-09216-DPC                   Doc 14 Filed  08/02/19
                                                                      Schedule             Entered 08/02/19 10:58:14
                                                                               J: Your Expenses                                         Desc           page 3
                                                             Main Document       Page 25 of 28
 Fill in this information to identify your case:

  Debtor 1                         John                                                      Fender
                                  First Name                    Middle Name                 Last Name

  Debtor 2
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                                  District of Arizona

  Case number                           0:19-bk-09216-DPC                                                                                                                           ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                       $887,500.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                            $785,400.00


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                    $1,672,900.00



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                               $753,404.69

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                            $191,205.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +                 $114,040.86


                                                                                                                                                                  Your total liabilities                  $1,058,650.55

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                       $2,083.00


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                      $925.00




               Case
Official Form 106Sum           0:19-bk-09216-DPC   Doc
                                               Summary     14 Assets
                                                       of Your  Filedand08/02/19         Entered
                                                                        Liabilities and Certain         08/02/19
                                                                                                Statistical Information10:58:14                                                                    Desc           page 1 of 2
                                                   Main Document              Page 26 of 28
 Debtor 1             John                                            Fender                                              Case number (if known) 0:19-bk-09216-DPC
                      First Name             Middle Name               Last Name



 Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
   ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
   ✔
   ❑    Yes



7. What kind of debt do you have?
   ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
        family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
   ✔
   ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                       Total claim

       From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)



    9d. Student loans. (Copy line 6f.)



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                         +


    9g. Total. Add lines 9a through 9f.




               Case
Official Form 106Sum     0:19-bk-09216-DPC   Doc
                                         Summary     14 Assets
                                                 of Your  Filedand08/02/19         Entered
                                                                  Liabilities and Certain         08/02/19
                                                                                          Statistical Information10:58:14                             Desc      page 2 of 2
                                             Main Document              Page 27 of 28
 Fill in this information to identify your case:

  Debtor 1                   John                                  Fender
                             First Name            Middle Name     Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name     Last Name

  United States Bankruptcy Court for the:                         District of Arizona

  Case number                     0:19-bk-09216-DPC                                                                                  ❑    Check if this is an
  (if known)                                                                                                                              amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                              12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                            . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                     (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




   ✘ /s/ John Fender
        John Fender, Debtor 1                                        ✘
        Date 08/02/2019                                                   Date
                MM/ DD/ YYYY                                                     MM/ DD/ YYYY




               Case
Official Form 106Dec      0:19-bk-09216-DPC                  Doc   14 About
                                                             Declaration Filed   08/02/19
                                                                             an Individual       Entered
                                                                                           Debtor's Schedules08/02/19 10:58:14                      Desc
                                                             Main Document             Page 28 of 28
